Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest:
An image processing system comprising: a movable lens configured to transfer an external light; an image sensor comprising a pixel array configured to generate an image signal based on the light, the image sensor configured to generate image data based on the image signal; and a processor configured to generate focus information for controlling a position of the movable lens and to generate a depth map based on calibration data and the image data, wherein the calibration data comprises a value corresponding to a magnitude of disparity distortion based on the position of the movable lens and a position of a pixel included in the pixel array, and wherein the magnitude of disparity distortion increases as the position of the pixel is located farther away from a center of the pixel array (Independent claim 1; claims 2-10 depend from claim 1).
An operating method of an image processing system, the method comprising: capturing a target image through a movable lens at a first position to generate first image data; capturing the target image through the movable lens at a second position to generate second image data; calculating a first disparity value based on a position of a pixel included in an image sensor, and based on the first image data; calculating a second disparity value based on the position of the pixel, and based on the second image data; calculating a disparity change rate corresponding to a magnitude of disparity distortion according to a position of the movable lens, based on the first and second disparity values; and generating calibration data based on the disparity change rate, wherein the magnitude of disparity distortion increases as the position of the pixel is located farther away from a center of the image sensor (Independent claim 11; claims 12-15 depend from claim 11).
An operating method of an image processing system, the method comprising: capturing an external image with an image sensor comprising a plurality of pixels in a pixel array to generate image data; generating a disparity range corresponding to a magnitude of disparity distortion, based on calibration data and a position of a movable lens in capturing the external image; generating a cost function corresponding to the disparity range; and generating a depth map, based on the cost function and the calibration data, wherein the calibration data comprises a disparity change rate according to a position of a pixel, among the plurality of pixels, and the position of the movable lens, and wherein the magnitude of disparity distortion increases as the position of the pixel is located farther away from a center of the pixel array (Independent claim 16; claims 17-20 depend from claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 9, 2021